Citation Nr: 1144590	
Decision Date: 12/07/11    Archive Date: 12/14/11

DOCKET NO.  08-30 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected residuals of a hernia surgery.

2.  What evaluation is warranted for right ilio-inguinal sensory neuropathy from November 13, 2006?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel



INTRODUCTION

The Veteran served on active duty from September 1970 to April 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal from April 2007 and April 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The April 2007 rating decision granted entitlement to service connection for nerve damage to the right lower extremity and assigned a 10 percent rating, effective November 13, 2006.  The April 2008 rating decision denied entitlement to service connection for erectile dysfunction.

The issue of entitlement to an increased rating for ilio-inguinal sensory neuropathy is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran has erectile dysfunction due to service, or that was caused or aggravated by residuals of hernia surgery.


CONCLUSION OF LAW

Erectile dysfunction was not incurred in or aggravated during active military service, and residuals of a hernia surgery did not cause or aggravate such a disability.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.310 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in January 2008, prior to the rating decision on appeal, of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain.  The Veteran was afforded numerous opportunities to present evidence and testimony in support of his claim.  In May 2008, the Veteran was notified how disability ratings and effective dates are determined.  The claim was readjudicated in November 2009.

VA also satisfied its duty to assist.  The claims file contains service treatment records, VA medical records, and private medical records.  The Veteran was given a VA examination in February 2007.

On review, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 38 C.F.R. § 3.159.

II.  Service Connection

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.
 
Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
 
In order to establish service connection the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  
 
Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

While the Veteran's current claim is for entitlement to service connection for erectile dysfunction, he asserts in his June 2008 notice of disagreement that "getting an erection is NOT the problem.  The problem lies in the fact that once I get the erection and attempt sexual intercourse, the nerve pain is so severe the erection is GONE."  He contends that this disorder is secondary to residuals of right inguinal herniorrhaphies and right ilio-inguinal sensory neuropathy.  

The Veteran's service treatment records do not reflect that he was treated for erectile dysfunction in service.  They also do not reflect that he complained of nerve pain that was so severe as to prevent him from maintaining an erection.  

VA medical records from the years following the Veteran's separation from service reflect that he underwent right inguinal herniorrhaphies in April 1972, September 1974, and December 2000.  He underwent exploration of the right inguinal canal in April 1976.  He underwent a left inguinal herniorrhaphy in January 1992.  He is not service connected for residuals of a left hernia surgery.  A June 1993 VA examination report notes pain in the lower abdominal and pubic area which often recurred with extraneous physical activities or long hours of work.  These records contained reports of numbness, tenderness, and pain, but they did not indicate symptoms of a severity that prevented him from maintaining an erection.

A January 2001 VA examiner gave an impression of status post four right inguinal hernia repairs with residual pain and numbness of a cutaneous nature dating back to the original operation and likely the result of interruption of the cutaneous nerve.  (The Veteran was subsequently granted service connection for the pain and numbness secondary to the service-connected hernia repairs.)  The examiner also noted a separate impression of "Deeper aching sensation in the right inguinal area and in the thigh" of unknown etiology.  

An October 2003 private medical record notes the Veteran had been unable to initiate an erection for the last year and a half to two years.  This coincided with initiation of Neurontin as a drug for relief from pain from his right inguinal hernia scar.  The doctor noted that the Veteran's inability to initiate an erection "maybe drug related or related to the pain he is suffering from."  

A September 2005 private medical record notes that the Veteran underwent bilateral hernia surgery and after the surgery the Veteran's right testicle showed significant swelling and was still painful.  

A February 2007 VA medical record notes that the Veteran reported a history of right groin pain for about a year.  He believed the surgeon cut a nerve during his first hernia repair, as he has had problems ever since.  

In addition to the above information, a February 2007 VA examination report notes that a December 2001 MRI of the spine showed bulge at L3-4, L4-5, and L5-S1 with a small right foraminal hernia at L4 which could account for a right L4 radiculopathy independent of the iatrogenic right ilio-inguinal nerve deficits after the first hernia repair in 1972.

Following review of the claims file and interview and examination of the Veteran, the VA examiner in February 2007 concluded that the sensory disturbance of the Veteran's right inguinal area (pain and numbness) is congruent with the ilio-inguinal intraoperative injury.  The examiner opined that right lower extremity findings were congruent with an L4-L5, S1 radiculopathy, which is a separate nerve from the one involved in the hernia surgery.  The examiner opined that the proximate initial cause of the Veteran's erectile dysfunction was hypogonadism.  However, the pain he experienced during intercourse that interferes with the completion of the act was more likely than not consequent to the radiculopathy, not the ilio-inguinal nerve injury.  The examiner noted that the ilio-inguinal nerve injury was severance of the fibers, so they cannot transmit information, resulting in numbness.  Pain is a symptom of nerve irritation, i.e., the nerve is transmitting of too much information.  The examiner concluded that the etiologies of the Veteran's pain and numbness were mutually exclusive, and the pain interfering with his erectile function was unrelated to the numbness caused by the hernia surgery.  

A February 2008 VA medical record assesses erectile dysfunction and notes that "his sexual dysfunction is, in all likelihood, related to hernia which causes him pain during the act itself."  It is unclear from this record whether this opinion was given by the Veteran himself or was made by the physician's assistant who saw the Veteran.  

VA medical records from August 2008, September 2008, February 2009, and May 2009 assess right groin pain most likely from local nerve damage due to repeated hernia repair attempts.  A March 2009 record notes that the Veteran reported always having some right inguinal hernia discomfort since the first hernia repair, but the pain had worsened over the years.  

A September 2009 private medical record states that the Veteran has hypogonadism, erectile dysfunction, and chronic right groin pain secondary to an old hernia on the right.  It was noted that an erection was okay with Viagra but right groin pain caused him lose it.  The doctor stated that "the noxious stimuli of the pain in the groin could easily be the cause ... of the loss of erection at this time so will try to treat this first."

On review, the Board finds the February 2007 VA opinion more probative than those of the Veteran's treating physicians.  The February 2007 VA examiner provided well-reasoned rationale for her opinion, which was based on a review of the Veteran's claims folders and a discussion of his medical history.  There is no indication that the Veteran's treating physicians reviewed the claims files and it appears that their opinions are based solely on the Veteran's reported history of having had groin pain since the first hernia operation.  The Board notes, however, that the Veteran has only had erectile dysfunction since approximately 2001.  The treating physicians' opinions do not distinguish between symptoms of groin pain that are attributable to hernia surgeries and the groin pain that has been attributed to the Veteran's non-service-connected back disability.  

Finally, the Board finds particularly persuasive the February 2007 examiner's finding that the ilio-inguinal injury resulted in a severance of the nerve fibers.  As a result that nerve cannot transmit pain information.  Consequently, the February 2007 examiner opined that the pain perceived by the appellant emanated from nonservice connected lumbar radiculopathy.  There is no evidence that nerves from the lumbar spine are similarly severed.  

In summary, the preponderance of the evidence is against finding that erectile dysfunction is related to his service-connected status-post right inguinal herniorrhaphies and resulting service-connected right ilio-inguinal sensory neuropathy.  Nor does the evidence reflect that this disability is directly related to service.  The doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected residuals of a hernia surgery, is denied.


REMAND

The Veteran has also claimed entitlement to an initial rating in excess of 10 percent for his service-connected right ilio-inguinal sensory neuropathy.  He contends that this disability has worsened since his February 2007 VA examination, and has also requested that VA consider assigning an extraschedular rating under 38 C.F.R. § 3.321 (2011).  Given the amount of time that has passed since 2007, the Board finds that a remand for a new VA examination and consideration of the assignment of an extraschedular rating is warranted.

Accordingly, the case is REMANDED for the following action:

1.  The RO should request that the appellant identify any and all treatment records which pertain to care he has received for right ilio-inguinal sensory neuropathy since February 2007.  Thereafter, the RO must undertake appropriate action to secure any records which have yet to be associated with the claims file.  Duplicate records should not be added to the file.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
 
2.  Thereafter, the Veteran should be afforded a VA examination to determine the current severity of the right ilio-inguinal sensory neuropathy.  The claims folder and a copy of this remand are to be made available for the examiner to review.  In accordance with the latest AMIE worksheets for rating diseases of the peripheral nerves, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of the ilio-inguinal nerve disability.  

The examiner must address the impact of the right ilio-inguinal sensory neuropathy on the Veteran's ability to obtain and maintain employment.

A complete rationale for any opinions expressed must be provided.

3.  Upon completion of the above requested development, the RO is to readjudicate the issue of entitlement to an increased rating for right ilio-inguinal sensory neuropathy.  The RO must expressly document in writing whether referral to the Under Secretary for Benefits or the Director, Compensation and Pension Services, for an extraschedular evaluation is warranted pursuant to 38 C.F.R. § 3.321 (2011).

All applicable, laws, regulations, and theories should be considered.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


